Citation Nr: 1643495	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  15-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for tension headaches.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1995 to October 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran submitted a notice of disagreement with an October 2016 rating decision.  The issues are being addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period prior to October 15, 2015, the Veteran's tension headaches were primarily manifested by characteristic prostrating attacks more than once per month, that are not productive of severe economic inadaptability.  

2.  For the rating period from October 15, 2015, and thereafter, the Veteran's tension headaches are primarily manifested by characteristic prostrating attacks more than once per month that is productive of severe economic inadaptability.  

3.   Service connection is currently in effect for tension headaches, rated 30 percent disabling prior to October 15, 2015, and rated 50 percent as of that date; radiculopathy of the right lower extremity, rated 20 percent disabling; radiculopathy of the left lower extremity, rated 20 percent disabling; degenerative joint disease of the thoracic spine, rated 10 percent disabling; tinnitus, rated 10 percent disabling; hearing loss of the left ear, rated noncompensable; hypertension, rated noncompensable; and hypertensive retinopathy associated with hypertension, rated noncompensable.  

4.  The veteran reported that he had two years of college education and work experience as a backer, an automotive technician and mechanic, an office worker, a cook and a production technician. 

5.  The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment from July 2, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for tension headaches were not met prior to October 15, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8100 (2015).

2.  The criteria for an initial increased rating of 50 percent for tension headaches have been met from October 15, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2015).

3.  The requirements for a total rating based on individual unemployability due to service-connected disabilities have been met from July 2, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examinations, most recently in October 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Tension Headaches

The Veteran contends that his tension headaches should be evaluated as more disabling than currently evaluated.  It is asserted that the most recent VA examination demonstrated symptoms that meet the criteria for a 50 percent rating.  Service connection for tension headaches was granted by the RO in an October 2013 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 8100, effective March 26, 2012, the date of an informal claim.  The rating was subsequently increased, effective the date of claim, to 30 percent disabling under the same Code.  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month over last several months is rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.

An examination was conducted by VA in September 2013.  At that time, the diagnosis was tension headaches.  It was noted that the Veteran was not taking medication for this disorder.  He described constant head pain that was pulsating or throbbing.  He also experienced non-headache symptoms associated with his headaches such as sensitivity to light.  The Veteran described characteristic prostrating attacks of migraine and non-migraine type headaches more frequently than once per month.  The examiner stated that the headaches did not impact his ability to work.  

A VA neurology clinic note, dated in September 2015, indicates the Veteran reported headaches occurring a couple of times per week.

An examination was conducted by VA on October 15, 2015.  At that time, the diagnosis was mixed cephalgia.  He described a history of constant mild headaches since 1997, with more severe headaches about two to three times per week.  He had been diagnosed with tension headaches and migraine headaches at different times.  With the more severe headaches, he had to lie down for up to three hours.  He took Imitrex injections for the severe headaches only and now used a halo device.  He took additional medications of Topiramate, propanolol, and naproxen daily.  Symptoms included constant head pain that was pulsating or throbbing, on both sides of the head, and worsened with physical activity.  He had additional non-headache symptoms of nausea, vomiting, sensitivity to light and sound, and changes in vision.  Symptoms duration was less than one day.  He had characteristic prostrating attacks of migraine once every month that were stated to cause severe economic inadaptability.  The examiner stated that the Veteran was unable to work with the more severe headaches.  

Prior to October 15, 2015, the Veteran reported his headache disorder was manifested by characteristic prostrating attacks more than once per month.  Significantly, the examiner found that his attacks did not interfere with the Veteran's ability to work.  The claims file includes records from SSA and the Veteran's application for TDIU benefits that show that the Veteran was working until July 2015.  Absent symptoms that cause severe economic inadaptability, there is no basis for a schedular rating in excess of 30 percent.  

On examination on October 15, 2015, the Veteran was noted to have characteristic prostrating attacks of migraine that cause severe economic inadaptability.  As such, he meets the criteria for a rating of 50 percent from this date.  To this extent, the appeal is allowed.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  Prior to October 15, 2015, the Veteran's migraine headaches directly correspond to the schedular criteria for the 30 percent evaluation, monthly episodes of characteristic prostrating attacks.  This is specifically contemplated in the schedular rating criteria.  As of October 15, 2015, the Veteran's prostrating attacks were stated to interfere with employment, which meets the criteria for a 50 percent rating.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's migraine headaches, and no referral for an extraschedular rating is required.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, service connection is also in effect for radiculopathy of the left and right lower extremities, degenerative joint disease of the thoracic spine, tinnitus, left ear hearing loss, hypertension and hypertensive retinopathy.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  The Veteran has not identified any combined effects of his service-connected disabilities, to specifically include combined effects of headaches and any other disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

In his application for TDIU, the Veteran indicated that he had two years of college education and work experience as a baker.  He stated that he ceased working in July 2015.  In a disability determination by SSA, it was noted that he had worked as an automotive technician and mechanic, office worker, cook and production technician.  The Board notes that that determination, dated in October 2015 found that the Veteran was capable of employment by SSA standards.  This opinion was based upon disabilities of degenerative disc disease of the back, dysfunction of major joints, osteoarthrosis, obesity, anxiety disorders and substance addiction disorders.  

Service connection is currently in effect for headaches, rated 30 percent disabling prior to October 15, 2015, and rated 50 percent as of that date; radiculopathy of the right lower extremity, rated 20 percent disabling; radiculopathy of the left lower extremity, rated 20 percent disabling; degenerative joint disease of the thoracic spine, rated 10 percent disabling; tinnitus, rated 10 percent disabling; hearing loss of the left ear, rated noncompensable; hypertension, rated noncompensable; and hypertensive retinopathy associated with hypertension, rated noncompensable.  The Veteran's combined evaluation is 70 percent prior to October 15, 2015, and 80 percent as of that date.  
  
The Board notes that the Veteran's migraine headaches have been found to interfere with his ability to work.  In addition, he has peripheral neuropathy of each lower extremity, which was shown on examination in September 2016 to cause mild paresthesias and/or dysesthesias of the left lower extremity, mild numbness of both lower extremities, and decreased sensation of the lower legs, ankles, feet, and toes.  There were no trophic changes, but the Veteran walked with a slow, slightly antalgic gait favoring the left lower extremity.  He ambulated with the aid of a walker.  On examination for hypertension conducted in September 2016, it was noted that the Veteran's hypertension was controlled with the use of medication.  Regarding the Veteran's hypertensive retinopathy, a September 2016 examination showed that uncorrected visual acuity was 20/40 or better in each eye.  On September 2016 VA examination of the spine, forward flexion was shown to be limited to 50 degrees, with pain causing functional loss.  The report of an October 15, 2015, VA examination of the Veteran's thoracolumbar spine disclosed that the Veteran was unable to work at the current time due to thoracolumbar degenerative disc disease/degenerative joint disease with left leg radiculopathy.  He had been on disability leave since July 2015.  (An August 15, 2015, report from the Veteran's employer for information in connection with a claim for disability benefits indicated that the Veteran was receiving short term disability, from July 2, 2015, to January 8, 2016, for unspecified disability.)

In a January 2016 VA Form Veteran's Application for Increased Compensation Based on Unemployability, received in February 2016, the Veteran reported that he was unable to work due to degenerative disc disease, migraines, and radiculopathy/neuropathy.  He reported he last worked full-time on July 1, 2015, and became too disabled to work on July 2, 2015.  He was currently receiving long term disability payments.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As noted, the Veteran has severe impairment as a result of tension headaches that interfere with his ability to maintain employment as of October 15, 2015.  Additionally, he has hypertension for which he takes medication, peripheral neuropathy that causes sensory impairment, and a back disability that limits forward flexion to only 50 degrees.  The Board notes that the disability determination of SSA denied the Veteran's application for benefits, but that SSA did not consider the Veteran's tension headaches, his primary VA disability, in the determination.  The Veteran last worked on July 1, 2015 and was ultimately placed on long term disability by his employer.  He has asserted he has been unable to work from July 2, 2015.  With resolution of reasonable doubt in his favor, his service-connected disabilities are shown to have been so severe so as to preclude substantially gainful employment since that date.  Under these circumstances, the Board finds that the Veteran's disability picture is outside the norm.  With the resolution of reasonable doubt, the Board finds entitlement to TDIU is warranted and the appeal is allowed as of July 2, 2015.  

						(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for tension headaches is denied prior to October 15, 2015.  

An initial rating of 50 percent for tension headaches is granted as of October 15, 2015, subject to controlling regulations applicable to the payment of monetary benefits.  

TDIU is granted as of July 2, 2015, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


